             Case 2:19-cr-00165-JFC Document 164 Filed 09/24/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
        v.                                     )                  Criminal No. 19-165
                                               )
BREANNA M. BANE,                               )
                                               )
        Defendant.                             )


                                           OPINION

        Pending before the court is a motion by counsel on behalf of defendant Breanna Bane

(“Bane”) to modify the conditions of her bond (ECF No. 150). Bane is currently detained at the

Allegheny County Jail (“ACJ”). She asks to be released from ACJ and placed in an inpatient

drug treatment program. The government filed a response in opposition to the motion (ECF No.

161).

Factual and Procedural Background

        On May 6, 2019, after being charged, Bane was released on bond.             Among other

conditions of bond, she agreed not to violate any federal, state or local law, and not to use or

unlawfully possess narcotic drugs or controlled substances (ECF Nos. 24, 25). In January 2020,

after Bane admitted that she violated conditions of her bond, the court added a condition to the

terms of her bond, which required her to participate in a residential treatment program.

        On May 20, 2020, Bane, pursuant to a plea agreement, pleaded guilty at Criminal

Number 19-165 to conspiracy to possess with intent to distribute 400 grams or more of fentanyl

and 100 grams or more of heroin, from March 2019 to May 1, 2019, in violation of 21 USC §

846. Bane faces a statutory mandatory minimum sentence of 10 years of imprisonment.
         Case 2:19-cr-00165-JFC Document 164 Filed 09/24/20 Page 2 of 3




       Bane was permitted to remain on bond pending sentencing, with the consent of the

government. On July 17, 2020, the probation office filed a petition to revoke her bond based on

new criminal charges (ECF No. 132). The court issued an arrest warrant with no bond to be set.

       On August 12, 2020, Bane was indicted at Criminal Number 20-191 and charged with

distribution and possession of a quantity of fentanyl on July 3, 2020.           The government’s

opposition reviews some of the factual allegations about that offense. The sentencing hearing at

Criminal Number 19-165 has been postponed indefinitely, at the request of both Bane and the

government (ECF Nos. 140, 141).

Legal Analysis

       Bane pleaded guilty to count 1 of the indictment at Criminal Number 19-165 and is now

awaiting sentencing. Her release on bond is therefore governed by 18 U.S.C. § 3143. Bane’s

conviction in Criminal Number 19-165 is a controlled substance offense with a maximum term

of imprisonment of 10 years or more, as defined in 18 U.S.C. § 3142(f)(1)(C). The restrictions

on release set forth in 18 U.S.C. § 3143(a)(2) apply. That section states:

       The judicial officer shall order that a person who has been found guilty of an
       offense in a case described in subparagraph (A), (B), or (C) of subsection (f)(1) of
       section 3142 and is awaiting imposition or execution of sentence be detained
       unless –
       (A)     [1] the judicial officer finds there is a substantial likelihood that a motion
       for acquittal or new trial will be granted; or
               [2] an attorney for the Government has recommended that no sentence of
       imprisonment be imposed on the person; and
       (B) the judicial officer finds by clear and convincing evidence that the person is
       not likely to flee or pose a danger to any other person or the community.

18 U.S.C. § 3143(a)(2) (emphasis added).
         Case 2:19-cr-00165-JFC Document 164 Filed 09/24/20 Page 3 of 3




       The court must at least find that Bane is not likely to flee or pose a danger to any other

person or the community. Bane must demonstrate lack of flight risk and danger to the

community by “clear and convincing evidence.” Id.

       The court finds that Bane did not demonstrate by clear and convincing evidence that she

does not pose a danger to the community. Her motion presents no evidence in that regard. The

government points to Bane’s prior violations of the conditions of her bond and the circumstances

underlying the new criminal charges. The court agrees that Bane poses a risk of danger to the

community if released.

Conclusion

       The court sympathizes with Bane’s long struggle with drug addiction and is aware that

participation in treatment programs is difficult at ACJ. She, however, pleaded guilty to a serious

drug offense, is under indictment for another serious drug offense, and does not qualify for

release on bond pending sentencing. For the reasons discussed above, Bane’s motion to modify

the conditions of her bond (ECF No. 150) will be DENIED.

       An appropriate order will be entered.


Dated: September 24, 2020

                                                      /s/ Joy Flowers Conti
                                                     Joy Flowers Conti
                                                     Senior United States District Judge
